Citation Nr: 0941483	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for Barrett's 
esophagus, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for coronary artery 
disease, and Barrett's esophagus, both to include as 
secondary to service-connected PTSD.  In May 2008, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have coronary artery disease that 
was caused or aggravated by service, or by a service-
connected disability.   

2.  The Veteran does not have Barrett's esophagus that was 
caused or aggravated by service, or by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Barrett's esophagus was not incurred in or aggravated by 
the Veteran's active military service, or by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for 
coronary artery disease, and Barrett's esophagus, to include 
as secondary to service-connected disability.  In multiple 
statements in the record, he has consistently stated that his 
PTSD has contributed to heart and esophageal disease.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
cardiovascular-renal diseases, and arteriosclerosis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Service connection is currently in effect for PTSD, diabetes 
mellitus, type II, peripheral neuropathy of the upper and 
lower extremities, peripheral artery disease of the right 
lower extremity, a shrapnel wound of the left lower extremity 
with retained metallic foreign body, tinnitus, and hearing 
loss.  

The Veteran's discharge (DD Form 214) indicates that he 
served in Vietnam.  Therefore, duty in the Republic of 
Vietnam is shown for the purposes of the regulation governing 
the presumption of service connection for certain diseases 
due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show treatment 
for heart, or esophageal symptoms.  The Veteran's separation 
examination report, dated in February 1971, shows that his 
heart and abdomen were clinically evaluated as normal, and 
does not note any relevant findings.   No relevant symptoms 
were claimed in an associated "report of medical history."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1984 and 2009.  This evidence includes 
VA examination reports dated in 1984, which show that the 
Veteran was noted to have  dyspepsia with reflux, moderate 
diastolic hypertension, and to be obese.  The next relevant 
evidence is in the form of private medical reports dated 
about 16 years later, in 2001.  This evidence shows that the 
Veteran sustained a myocardial infarction, that he was noted 
to have a "strongly positive" family history of coronary 
disease, and "many risk factors" for coronary artery 
disease.  It shows that the Veteran weighed 265 pounds, had 
hypertension (although one report indicates that he did not 
have a history of hypertension), that he had a long history 
of smoking, and that he underwent procedures that included a 
left heart catheterization with coronary angiography.

Private treatment reports, dated in 2002, show that the 
Veteran sought treatment for complaints that included 
dyspepsia, and GI (gastrointenstinal) bleeding, and that he 
underwent procedures that included an esophageal biopsy.  
That same year, private treatment reports also show that he 
underwent treatment for chest pain, with notations of 
esophageal ulcers, obesity, a 30-year history of smoking, and 
an acute subendocardial myocardial infarction.  

A letter from D.L.H., M.D., dated in February 2003, shows 
that this physician states that he has known the Veteran for 
10 years, that he has a two-year history of coronary artery 
disease with a minimal blockage, a history of myocardial 
infarction, and a history of esophageal reflux and bleeding.  
He states, "At this point, it appears like the worsening of 
his posttraumatic stress disorder had contributed to the 
development and worsening of his coronary artery disease and 
other medical problems."  

A QTC examination report, dated in February 2004, notes that 
the Veteran has a medical history that includes coronary 
artery disease since 2001, and esophageal reflux disease 
since 2002.  The diagnoses were coronary artery disease with 
hypertension and cardiomegaly, gastroesophageal reflux 
disease (GERD), and hiatal hernia with reflux.  The examiner 
stated that it is less likely than not that the Veteran's 
heart condition and GERD were caused by or secondary to his 
PTSD.  The examiner explained that CAD (coronary artery 
disease) was multifactorial, but that no connection between 
CAD and PTSD was seen in this case, and that the Veteran's 
hiatal hernia and reflux were not caused by PTSD.  

VA progress notes, and non-VA reports, dated between 2003 and 
2008, show treatment for cardiac and esophageal symptoms, 
with a number of notations of gastroenteritis, hypertension, 
obesity, binge ETOH (alcohol) use, coronary artery disease, 
and hyperlipidemia. See also May 2006 QTC examination report.  
Reports from SMCC (Shawnee Medical Center Clinic), dated in 
December 2006, note that he was recently determined to have 
diabetes, and that he weighed over 350 pounds.  They contain 
assessments of diabetes, and gastroenteritis.  Reports from 
the University Health Center, dated in 2008, indicate that 
the Veteran weighed over 350 pounds, and show that he 
underwent a left heart catheterization and coronary 
angiography, with an impression of coronary artery disease.  

A QTC examination report, dated in March 2007, shows that the 
Veteran was noted to weigh 360 pounds.  The report notes 
diabetes mellitus type 2, coronary artery disease, peripheral 
artery disease of the right lower extremity, neuropathy, 
hypertensive heart disease, and status post myocardial 
infarction.  The examiner stated that the Veteran's heart 
condition was not a complication of diabetes.  

A VA examination report, dated in August 2008, shows that the 
Veteran was noted to have a medical history that included 
treatment for esophageal bleeding in 2002.  His history was 
noted to include a 15-to-22 pack-year history of smoking 
until he quit in 1998, hypertension beginning in about 1995, 
sleep apnea, and PTSD.  On examination, he weighed 324 
pounds.  The impression notes coronary artery disease, status 
post myocardial infarction with chronic total occlusion of 
the right coronary artery, and high-grade stenosis, and 
Barrett's esophagus with history of bleeding esophageal 
ulcer.  The examiner stated that the Veteran had multiple 
risk factors for the development and aggravation of coronary 
artery disease that included obesity, smoking, gender, family 
history (parents and sister), dyslipidemia, hypertension, and 
diabetes, and that the major risk factors of dyslipidemia, 
hypertension, and smoking were all risks that he had prior to 
his diagnosis of myocardial infarction.  She noted that there 
was no definitive link between stress and the development or 
aggravation of coronary artery disease any hypertension "per 
medical literature review," and that while stress 
transiently elevates blood pressure, that such temporary 
elevation does not aggravate or cause hypertension or 
coronary artery disease.  She concluded that the Veteran's 
coronary artery disease and hypertension are less likely than 
not secondary to his service-connected PTSD, and that it is 
less likely than not that PTSD aggravated either of these 
conditions beyond their natural progression.  With regard to 
Barrett's esophagus, the examiner stated that this condition 
develops as a consequence of GERD, and that obesity was a 
risk factor for GERD.  She stated that there is no evidence 
per medical literature review that links stress or PTSD to 
causing chronic worsening of GERD.  She concluded that the 
Veteran's Barrett's esophagus was less likely than not cause 
by PTSD or made chronically worse by his PTSD.  

With regard to both opinions, the VA examiner indicated that 
medical literature had been reviewed using "UpToDate" 
("version 16.2") ("current through May 2008") and that 
this software "performs a continuous review of over 400 
journals and other resources."  In an addendum, dated in 
March 2009, the examiner stated that the Veteran's C-file had 
been reviewed, and that the opinions in the August 2008 VA 
examination report were unchanged.  

Letters from the Veteran's spouse, received in January 2006 
and February 2007, show that she essentially asserts that the 
Veteran's heart disease, hypertension, and esophageal 
symptoms, are related to his PTSD, and that his obesity is 
related to his PTSD medications.  

The Veteran has submitted a number of articles in support of 
his claims, which appear to have been taken from various 
sources on the internet.  These articles include statements 
that patients with PTSD commonly have gastrointestinal 
symptoms, and chest pain, that stress is linked to heart 
disease, and that PTSD may negatively affect physical health, 
to include hypertension and cardiovascular 
disorders/atherosclerotic heart disease.  One article notes 
that PTSD has been consistently associated with a greater 
likelihood of cardiovascular morbidity after controlling for 
risk factors that included alcohol consumption, weight, and 
smoking.  The article further notes that PTSD has been shown 
to be "associated with" the gastrointestinal system.  

The Board finds that the claims must be denied.  With regard 
to the possibility of service connection on a direct or 
presumptive basis, the Veteran's service treatment records do 
not show any treatment for either coronary artery disease, or 
Barrett's esophagus.  The Veteran's separation examination 
report, dated in February 1971, shows that his heart and 
abdomen were clinically evaluated as normal, and it does not 
note any relevant findings.  Therefore, chronic conditions 
are not shown during service.  See 38 C.F.R. § 3.303(a).  
There is no competent evidence to show that any relevant 
condition, to include a cardiovascular condition or 
hypertension, was manifested to a compensable degree within 
one year of separation from service, such that service 
connection is warranted for any currently shown 
cardiovascular or esophageal disorder under 38 C.F.R. §§ 
3.307, 3.309.  As for the post-service medical evidence, the 
earliest medical evidence of any relevant condition (i.e., 
hypertension) is dated in 1984.  This is over 13 years after 
separation from service, and this period without treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between either of the claimed conditions 
and the Veteran's service.  See 38 C.F.R. § 3.303(d).  
Although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
there is no competent evidence to show that coronary artery 
disease, or Barrett's esophagus, was caused by such exposure, 
Combee, and the applicable law does not include coronary 
artery disease (or hypertension), or Barrett's esophagus, as 
a condition for which presumptive service connection may be 
granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long time 
between service in Vietnam and the current problems at issue 
clearly indicates no connection, beyond the fact that such 
disorders have not been found to be connected with exposure 
to herbicides.   

In summary, the evidence does not show that the Veteran has 
coronary artery disease, or Barrett's esophagus, that is 
related to his service, and the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied on a direct and presumptive basis.  
Id.

However, the Veteran's primary argument is that he has 
coronary artery disease, and Barrett's esophagus, that were 
caused or aggravated by a service-connected disability 
(specifically, either PTSD, or diabetes mellitus).  With one 
exception (discussed infra), there is no competent evidence 
to show that either coronary artery disease, or Barrett's 
esophagus, was caused or aggravated by a service-connected 
disability.  In this regard, the opinions found in the 
February 2004 QTC examination report, the March 2007 QTC 
examination report, and the August 2008 VA examination 
report, clearly weigh against the claims.  In particular, the 
August 2008 VA examination report shows that the examiner 
performed a physical examination and discussed the Veteran's 
relevant medical history.  She indicated that she had 
reviewed a report of a "continuous review of over 400 
journals and other resources."  In the addendum, she further 
stated that upon review of the Veteran's C-files, that no 
change was warranted in the August 2008 opinions.  These VA 
opinions are therefore considered highly probative evidence 
against the claims.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The Board further points out that there is no 
competent evidence of record to show that a baseline level of 
severity of either coronary artery disease, or Barrett's 
esophagus, has been established by the medical evidence, and 
that service connection may not be granted under the current 
version of 38 C.F.R. § 3.310 without such a baseline.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the secondary service connection claims, 
and that the claims must be denied.  

In reaching this decision, the Board has considered the 
February 2003 letter from D.L.H., M.D., in which he states, 
"At this point, it appears like the worsening of his 
posttraumatic stress disorder had contributed to the 
development and worsening of his coronary artery disease and 
other medical problems."  However, this statement is not 
otherwise explained, nor did this physician cite to clinical 
findings in support of this statement, and it is not shown to 
have been based on a review of the Veteran's C-file, or any 
other detailed and reliable medical history.  It is therefore 
afforded little probative value, and it is insufficiently 
probative to warrant a grant of the claims.  Prejean; see 
also Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words).   

The Board has also considered the statements of the Veteran's 
spouse, and notes that the Veteran has indicated that she has 
some medical training, i.e., that she is a registered nurse.  
However, her statements asserting a medical relationship 
between the Veteran's service-connected disabilities and the 
claimed conditions are unaccompanied by any explanation or 
citation to clinical findings.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  Accordingly, even when taking her 
medical training as a nurse into account, the Board finds 
that service connection for coronary artery disease, and 
Barrett's esophagus, under 38 C.F.R. § 3.310 and/or Allen is 
not warranted.  

Finally, the Board has considered the articles submitted by 
the Veteran.  However, these articles were presumably 
reviewed by the 2008 VA examiner, who clearly found them 
unpersuasive.  In addition, when weighed against the VA 
examiner's opinion, which indicates that it takes the 
Veteran's personal medical history into account, these 
articles are more general in nature, and so nonspecific to 
the appellant's case, that they are insufficiently probative 
to warrant a grant of either of the claims.  See e.g., 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for coronary artery 
disease, or Barrett's esophagus.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
coronary artery disease, and Barrett's esophagus, were caused 
or aggravated by service, or by a service-connected 
disability.  In this case, when the Veteran's service and 
post-service medical records are considered (which indicate 
that the Veteran does not have coronary artery disease, or 
Barrett's esophagus, due to his service, or that either of 
these conditions were caused or aggravated by a service-
connected disability, and that a baseline level of severity 
for either of the claimed conditions has not been medically 
established warranting service connection under the current 
version of 38 C.F.R. § 3.310), the Board finds that the 
medical evidence outweighs the Veteran's contentions that he 
has coronary artery disease, and Barrett's esophagus, that 
are related to his service, or to a service-connected 
disability.  

II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2003, June 2004, November 2005, 
and February and July of 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in 
February 2008).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


